COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-299-CR
                                         
 
DANIEL RAY MARKSBERRY                                                    APPELLANT 
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant's withdrawal of notice of appeal.  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 6, 2003